Supplemental Notice of Allowability
This Supplemental Notice of Allowability has been issued to supplement the previous Notice of Allowance mailed on 02/28/2022 in order to properly acknowledge Applicant’s claim to foreign priority and receipt of the certified copy.  See “Corrected Notice of Allowability” (Box 4 has been updated and is now checked).  Aside from this paragraph and the updates made within Supplemental Notice of Allowability (PTOL-37) acknowledge a clam for foreign priority, the text in the remainder of this supplemental Office action is identical to the text in the Notice of Allowance that was mailed on 02/28/2022.  In order to avoid redundancy, the original attachments to the 02/28/2022 Notice of Allowability have not been included in this Supplemental Notice of Allowability.

EXAMINER’S COMMENT
After the mailing of a non-final Office action on 05/10/2021, Applicant filed claims on 06/08/2021, 10/08/2021, and 11/26/2021, but these claims were not entered because they were not compliant with Amendment Practice rules under 37 CFR § 1.121.  Accordingly, the Amendment to the Claims contained in this Examiner’s Amendment is relative to the claims as filed on 03/19/2021, the last claim set of record that were entered.
This Examiner’s Amendment is the result of several communications between the Examiner and Applicant, which are described in detail in the attached Interview Summary.  

Information Disclosure Statement
The information disclosure statement filed 03/01/2021 has been considered.  However, with respect to the cited foreign reference, Applicant has failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent.  Therefore, the listed foreign reference has not been 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Georges Raymond Brow on 02/02/2020.

The application has been amended as follows: 

In the Claims:
The claims are amended (relative to the claims filed on 3/19/2021) as follows:
1. (Currently Amended) An automated package delivery system comprising 
	a purchaser accessible apparatus for receiving delivery of an item for a purchaser of the item, the purchaser accessible apparatus comprising a processor and a delivery receptacle;
wherein the processor is configured to:
communicate over a network with a shipper of the item and the purchaser of the item to:
	deliver 

is locked in the delivery receptacle upon the delivery of the item, and unlocked by the purchaser 
wherein the delivery receptacle is constructed and arranged to be environmentally controlled, whereby the delivery receptacle is configured to be remotely activated by any of the shipper or the purchaser to ready an internal environment of the 
wherein the processor is further configured to determine if the item has been placed outside the delivery receptacle but within a pre-set range of the delivery receptacle at a site proximate to the delivery receptacle, the site for receiving items that exceed a storage capacity of the delivery receptacle;


wherein the processor is further configured to collect environmental data characterizing an internal environment of the delivery receptacle from a time of delivery of the item to a time the delivery receptacle is opened by the purchaser, the environment data comprising temperature data and humidity data; and 
wherein the processor is further configured to send the environmental data to any of the purchaser and the shipper of the item when the purchaser accessible apparatus is opened by the purchaser.

delivery receptacle a group consisting of a house, an apartment, a mailbox, a lockbox, a vehicle or a place of employment. 

3. The system of claim 1, wherein an image from a camera in communication with the network is delivered to at least each of the purchaser and the shipper of the item to provide a visual proof of the delivery of the item. 

4. The system of claim 1, wherein the item is provided with an RFID (radio frequency identification) tracking tag.

5. The system of claim 1, wherein the item is provided with a combination of an RFID tracking tag and NFC tracking tag (near field communication).

6. The system of claim 5, wherein tracking information is provided to each of the purchaser and the shipper based on the tracking tags.

7-20. (Cancelled)
21. The system of claim 1, further comprising the delivery receptacle having a lockable door to allow access to an interior part of the delivery receptacle 

22. The system of claim 1, wherein the delivery receptacle is opened using delivery receptacle comprising one of a key, a manually typed code, a manual locking device, an RFID or similar encoded tag, a biometrically scanned fingerprint, an iris reading or 

23. The system of claim 1, wherein the delivery confirmation is sent to the purchaser and the shipper of the item after the item has been locked and secured in the delivery receptacle 



	

	a confirmation module in communication with the processor and the network for delivering to the purchaser and the shipper of the item the confirmation of the delivery of the delivery item.

25. (Cancelled) 
26. The system of claim 1, wherein the pre-set range is under 5 feet.

27. The system of claim 22, further comprising an alarm activatable by removal of the item without entry of the access method for the delivery receptacle 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips, US 10,402,744 B1 (Intelligence platform for automated retrieval or protection of a package or a person by an unmanned vehicle)
Romero et al., US 2018/0165637 A1 (Computer-implemented system and methods for secure package deliveries)
WILLIS et al., US 2018/0177319 A1 (System and method for secure lock box with near proximity awareness)
Grabham, US 2017/0011605 A1 (Package delivery notification and protection device, system and method)
Irwin et al., WO 2013/086039 A1 (System and Method of control of electronic parcel lockers)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SCOTT A. ZARE
3/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649